Citation Nr: 9920810	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 5, 1997 for 
an award of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972, and from June 1976 to June 1978.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which established entitlement to 
nonservice-connected disability pension benefits effective 
May 5, 1997 (noted to be his date of claim).  The veteran 
filed a timely notice of disagreement (NOD), and was issued a 
statement of the case (SOC) in December 1997.  The RO 
received his substantive appeal later that month.

In July 1998, the Board remanded this case to the RO in order 
to schedule the veteran for a personal hearing before a 
Member of the Board at the local VARO.  The veteran 
thereafter presented testimony at a hearing held by the 
undersigned at the local VARO in May 1999.  A transcript of 
that hearing has been associated with the record on appeal.


REMAND

Generally, the effective date of an evaluation and award of 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1998).

In the instant case, the veteran contends, in essence, that 
he is entitled to an effective date earlier than May 5, 1997 
insofar as he previously filed a claim for pension that was 
not adjudicated by the RO.  For the reasons set forth below, 
the Board concurs with the veteran's contention.

In March 1995, the RO received a statement from the veteran 
requesting service connection for hypertension.  On June 28, 
1995, the RO received a completed VA Form 21-526, Veteran's 
Application for Compensation or Pension.  A review of this 
record reveals that the veteran did, in fact, file a claim 
for nonservice-connected pension at that time.  Although the 
RO granted service connection for hypertension in a November 
1995 rating decision, his pension claim was not mentioned.  
Indeed, the record reflects that no development was 
undertaken as to this 'original' claim until the veteran made 
a second request for pension in May 1997.  Accordingly, the 
Board finds that June 28, 1995 is the proper date of claim in 
this case.

In reaching this conclusion, however, the Board intimates no 
opinion as to whether entitlement to an earlier effective 
date is otherwise in order.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered if the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Consequently, the matter of 
adjudicating entitlement to an earlier effective date, based 
on June 28, 1995 as the date of receipt of claim, must first 
be addressed by the RO.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:



1.  The RO must re-adjudicate the 
veteran's earlier effective date claim 
for nonservice-connected disability 
pension benefits.  In this regard, the RO 
should review the veteran's various 
statements and hearing testimony and take 
appropriate measures to ensure that 
medical treatment history is appropriate 
documented, to include obtaining his 
Chapter 31 Vocational Rehabilitation 
folder.  The RO's decision must discuss 
the claim with consideration of all the 
evidence submitted or obtained, on or 
about June 28, 1995, the proper date of 
receipt of claim in this case.  Bernard, 
supra.

2.  If this determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran 
should be afforded the opportunity to 
respond thereto.  A copy of the letter 
notifying the veteran of recertification 
of his appeal to the Board must be 
associated with the claims folder.

The Board reminds the veteran and his attorney that they are 
free to submit additional evidence and argument while this 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


